Exhibit 10.22 SECOND AMENDMENT TO SERVICE AGREEMENT This Second Amendment to Service Agreement (this "Agreement"), effective March 20, 2017, (the "Effective Date"), is by and among, TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company, and its subsidiaries ("TransAtlantic") and LONGFELLOW ENERGY, LP, a Texas limited partnership, VIKING DRILLING, LLC, a Nevada limited liability company, RIATA MANAGEMENT, LLC, an Oklahoma limited liability company, LONGFELLOW NEMAHA, LLC, a Texas limited liability company, RED ROCK MINERALS, LP, a Delaware limited partnership, RED ROCK ADVISORS, LLC,a Texas limited liability company, PRODUCTION SOLUTIONS INTERNATIONAL LIMITED, a Bermuda exempted company, and NEXLUBE OPERATING, LLC, a Delaware limited liability company, and their subsidiaries (collectively, the "Riata Entities"). RECITALS: WHEREAS, TransAtlantic and the Riata Entities entered into that certain Service Agreement dated effective May 1, 2008 (the “Service Agreement”); WHEREAS, TransAtlantic and the Riata Entities entered into that certain Amendment to Service Agreement, dated effective October 1, 2008; WHEREAS, TransAtlantic and the Riata Entities wish to amend the Service Agreement to remove Longe Energy Limited as a party, and to add Longfellow Nemaha, LLC, Red Rock Minerals, LP, Production Solutions International Limited, NexLube Operating, LLC and their subsidiaries as parties to the Service Agreement and amend certain provisions of the Service Agreement; and WHEREAS, the Riata Entities may provide certain services to TransAtlantic in connection with TransAtlantic’s operations; WHEREAS, TransAtlantic may provide certain services to the Riata Entities in connection with the Riata Entities’ operations; NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth and other good and valid consideration, the receipt and sufficiency of which are hereby acknowledged, and subject to the terms and conditions hereof, the parties hereto (collectively, the “Parties” and each individually a “Party”) agree as follows: 1. Longe Energy Limited, a Bermuda limited liability company, is hereby removed as a Party to the Service Agreement. 2.Longfellow Nemaha, LLC, a Texas limited liability company, is hereby added as a Party to the Service Agreement. 3.Red Rock Minerals, LP, a Delaware limited partnership, is hereby added as a Party to the Service Agreement. 4.Red Rock Advisors, LLC, a Texas limited liability company, is hereby added as a Party to the Service Agreement. 5.Production Solutions International Limited, a Bermuda exempted company, is hereby added as a Party to the Service Agreement. Second Amendment to Service Agreement Page 1 Exhibit 10.22 6.NexLube Operating, LLC, a Delaware limited liability company, is hereby added as a Party to the Service Agreement. 7.Section 4.01 of the Service Agreement is hereby deleted in its entirety and replaced with the following: “4.01.Services to be Provided.For purposes of this Article IV, “Oil and Gas Services” shall mean: a. Evaluation and technical services as requested from time to time by either Party; b. Lease maintenance services with respect to file maintenance, regulator matters, and other related matters; and c. Such other services related to items (a) through (b) above as a Party shall reasonably request and which the other Party has the ability to perform.” 8.Section 11.02 of the service agreement is hereby amended by deleting the subsections (a) and (b) and replacing them with the following: a. “If to the Riata Entities: Riata Management, LLC Attn: Michael Haynes 16803 North Dallas Parkway
